Exhibit 10.2

 

To:   

ViroPharma Incorporated

730 Stockton Drive

Exton, PA 19341

A/C    YMJTD0 From:   

Credit Suisse International

One Cabot Square

London E14 4QJ

England

Subject:    Agreement with respect to Issuer Warrant Transaction Reference No.
50302803 Date:    March 19, 2009

This letter agreement (this “Agreement”) relates to the Transaction (the
“Transaction”) entered into between Credit Suisse International (“Dealer”)
represented by Credit Suisse, New York branch (“Agent”) as its agent, and
ViroPharma Incorporated (“Counterparty”), pursuant to a letter agreement dated
March 20, 2007 entitled Issuer Warrant Transaction (Reference Number: 50302803)
(the “Confirmation”). Capitalized terms used herein but not otherwise defined
shall have the meanings assigned to them in the Confirmation.

The purpose of this Agreement is to set forth certain understandings with
respect to the Additional Termination Event set forth in Section 8(k)(i) of the
Confirmation.

1. Agreement. The parties agree that, in the event that the Dealer determines
that an Additional Termination Event of the type set forth in Section 8(k)(i) of
the Confirmation has occurred, Dealer shall so notify the parties hereto (a
“Termination Notice”, which notice shall include the number of affected
Warrants), and the provisions of this Section 1 shall apply in lieu of Sections
6(a), 6(b), 6(c) and 6(d) of the Agreement (as defined in the Confirmation). The
Calculation Agent shall determine Loss using the Average VWAP Price (as defined
below) corresponding to the date of the Termination Notice (the “Notice Date”)
as the current Share price input, and Counterparty shall pay the amount of such
Loss on the corresponding Payment Date (as defined below). Promptly following
the determination of such Loss, the Calculation Agent shall deliver to the
parties a notice substantially in the form of Schedule A hereto.

 

Averaging Dates:    For each Notice Date, the immediately following Exchange
Business Day. Average VWAP Price:    For each Notice Date, the arithmetic
average of the Daily Average Price on each of the Averaging Dates corresponding
to such Notice Date. Daily Average Price:    For any Exchange Business Day, as
determined by the Calculation Agent based on the New York Volume Weighted
Average Price per Share for the regular trading session (including any
extensions thereof) of the Exchange on such Exchange Business Day (without
regard to pre-open or after hours trading outside of such regular trading
session), as published by Bloomberg at 4:15 P.M., New York City time (or 15
minutes following the end of any extension of the regular trading session), on
such Exchange Business Day, on Bloomberg page “VPHM.Q<Equity>AQR” (or any
successor thereto) (or if such published volume weighted average price is
unavailable or is manifestly incorrect, the market value of one



--------------------------------------------------------------------------------

   Share on such Exchange Business Day, as determined by the Calculation Agent
using a volume weighted method). Exchange:    The NASDAQ Global Select Market
Consequences of Disrupted Days:    Notwithstanding anything to the contrary in
this Agreement or the Equity Definitions, if any Averaging Date is a Disrupted
Day, the Calculation Agent may, if appropriate in light of market conditions,
regulatory considerations or otherwise, take any or all of the following
actions: (i) postpone such Averaging Date in accordance with Section 6.7 of the
Equity Definitions as if “Modified Postponement” were applicable or (ii)
determine that such Averaging Date is a Disrupted Day only in part, in which
case the Calculation Agent shall (A) determine the Daily Average Price for such
Averaging Date based on transactions in the Shares on such Averaging Date
effected before the relevant Market Disruption Event occurred and/or after the
relevant Market Disruption Event ended, as applicable, and (B) designate the
immediately following Exchange Business Day that is not already an Averaging
Date as an Averaging Date (with the provisions of this paragraph applying
successively to each such Exchange Business Day so designated) and determine the
Loss using an appropriately weighted average of the Daily Average Prices on the
Averaging Dates. Section 6.7(c)(iii)(A) of the Equity Definitions is hereby
amended by replacing the word “shall” in the sixth line thereof with the word
“may,” and by deleting clause (2) thereof. Any Scheduled Trading Day on which
the Exchange is scheduled to close prior to its normal close of trading shall be
deemed a Disrupted Day in full. Market Disruption Event:    Section 6.3(a) of
the Equity Definitions is hereby amended by deleting the words “during the one
hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be,” in
clause (ii) thereof. Payment Date:    The date one Settlement Cycle following
the final Averaging Date.

3. Representations and Warranties.

 

  (a) Each party represents to the other party that:

(i) It is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and, if relevant under such laws, in good
standing.

(ii) It has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
any other documentation relating to this Agreement that it is required by this
Agreement to deliver and to perform its obligations under this Agreement and has
taken all necessary action to authorize such execution, delivery and
performance.

(iii) Such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets.

 

2



--------------------------------------------------------------------------------

(iv) All governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with.

(v) Its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

(vi) It is an “eligible contract participant” as defined in Section 1a(12) of
the U.S. Commodity Exchange Act, as amended.

 

  (b) Counterparty represents and warrants to and for the benefit of, and agrees
with, Dealer as follows:

(i) On the date hereof, (A) none of Counterparty and its officers and directors
is aware of any material nonpublic information regarding Counterparty or the
Shares and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of this Agreement under FASB Statements
128, 133, 149 or 150, EITF Issue No. 00-19 (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(iii) Prior to the date hereof, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing this Agreement and
such other certificate or certificates as Dealer shall reasonably request.

(iv) Counterparty is not entering into this Agreement to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(v) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

(vi) On the date hereof and on each Payment Date (A) the assets of Counterparty
at their fair valuation exceed the liabilities of Counterparty, including
contingent liabilities, (B) the capital of Counterparty is adequate to conduct
the business of Counterparty and (C) Counterparty has the ability to pay its
debts and obligations as such debts mature and does not intend to, or does not
believe that it will, incur debt beyond its ability to pay as such debts mature.

(vii) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(viii)(A) During the term of this Agreement, the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares, are not, and shall
not be, subject to a “restricted period,” as such term is defined in Regulation
M under the Exchange Act (“Regulation M”) and (B) Counterparty shall not engage
in any “distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Settlement Period.

 

  (c) Counterparty acknowledges that:

 

3



--------------------------------------------------------------------------------

(i) In connection with this Agreement, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust or unwind its hedge
position with respect to the Transaction.

(ii) Dealer and its affiliates may also be active in the market for the Shares
other than in connection with activities in relation to this Agreement or the
Transaction.

(iii) Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to any Daily Average Price.

(iv) Any market activities of Dealer and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as any
Daily Average Price, in a manner that may be adverse to Counterparty.

(v) This Agreement relates to the Transaction; Dealer may purchase shares for
its own account at an average price that may be greater than, or less than, any
Daily Average Price.

4. Termination of this Agreement. This Agreement shall terminate upon the
earlier of (i) the Business Day following the election by either Dealer or
Counterparty to terminate this Agreement by providing written notice to the
other party and (ii) March 26, 2009, except that (a) the obligation to pay the
Loss related to any Notice Date occurring on or prior to the date of termination
of this Agreement shall survive the termination of this Agreement until such
payment is made and (b) the representations and warranties set forth above in
Section 2 of this Agreement shall survive the termination of this Agreement
without limitation.

5. No Netting and Set-off. Each party waives any and all rights it may have to
set-off delivery or payment obligations it owes to the other party under this
Agreement against any delivery or payment obligations owed to it by the other
party, whether arising under the this Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

6. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.

7. Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF COUNTERPARTY OR ITS AFFILIATES OR
DEALER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

9. Role of Agent. For the avoidance of doubt, Section 8(t) of the Confirmation
shall apply to the transactions contemplated by this Agreement.

 

4



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Agreement carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Counterparty with respect to this Agreement, by manually signing this Agreement
or this page hereof as evidence of agreement to such terms and providing the
other information required herein and immediately returning an executed copy to
Credit Suisse, New York branch, Eleven Madison Avenue, New York, NY 10010-3629,
Facsimile No. (212) 325-8173.

 

Yours faithfully, CREDIT SUISSE INTERNATIONAL By:  

/s/ Barry Dixon

Name:   Barry Dixon Title:   Authorized Signatory By:  

/s/ Shui Wong

Name:   Shui Wong Title:   Authorized Signatory CREDIT SUISSE, NEW YORK BRANCH,
AS AGENT FOR CREDIT SUISSE INTERNATIONAL By:  

/s/ Louis Impellizeri

Name:   Louis Impellizeri Title:   Authorized Signatory By:  

/s/ Christy Grant

Name:   Christy Grant Title:   Authorized Signatory



--------------------------------------------------------------------------------

Agreed and Accepted By:

VIROPHARMA INCORPORATED By:  

/s/ Vincent J. Milano

Name:   Vincent J. Milano Title:   President and CEO



--------------------------------------------------------------------------------

SCHEDULE A

CALCULATION AGENT’S NOTICE

 

 To:   

ViroPharma Incorporated

730 Stockton Drive

Exton, PA 19341

  A/C:    YMJTD0 From:    Credit Suisse International, as Calculation Agent  Re:
   Agreement with respect to the Issuer Warrant Transaction Ref. No. 50302803
  Date:    [    ]

Reference is hereby made to the Agreement (the “Agreement With Respect to Issuer
Warrants”) dated as of March 19, 2009 between Credit Suisse International
(“Dealer”), represented by Credit Suisse, New York branch (“Agent”) as its
agent, and ViroPharma Incorporated (the “Issuer”) relating to the Issuer Warrant
Transaction (Ref. No. 50302803).

Any capitalized terms used herein but not defined shall have the meanings set
forth in the Agreement With Respect to Issuer Warrants.

On the Notice Date specified below, Dealer notified Counterparty of the
occurrence of an Additional Termination Event of the type described in
Section 8(k)(i) of the Confirmation. The Calculation Agent hereby notifies the
parties of the following terms under, and as defined in, the Agreement With
Respect to Issuer Warrants, relating to such Notice Date:

 

Notice Date: Number of Affected Warrants: Averaging Date(s): Average VWAP Price:
Loss:

 

Yours sincerely, CREDIT SUISSE INTERNATIONAL By:  

 

Authorized Signatory